EXHIBIT 10.3

JONES APPAREL GROUP, INC.
1999 STOCK INCENTIVE PLAN

(as amended on December 10, 2004)

        1. Purpose of the 1999 Stock Incentive Plan. Jones Apparel Group, Inc.
(the "Company") desires to attract and retain the best available talent and to
encourage the highest level of performance. The 1999 Stock Incentive Plan (the
"Stock Incentive Plan") is intended to contribute significantly to the
attainment of these objectives by (i) providing long-term incentives and rewards
to all key employees of the Company (including officers and directors who are
key employees of the Company and also including key employees of any subsidiary
of the Company which may include officers or directors of any subsidiary of the
Company who are also key employees of said subsidiary), and those directors and
officers, consultants, advisers, agents or independent representatives of the
Company or of any subsidiary (together, "Eligible Individuals"), who are
contributing or in a position to contribute to the long-term success and growth
of the Company or of any subsidiary, (ii) assisting the Company and any
subsidiary in attracting and retaining Eligible Individuals with experience and
ability, and (iii) associating more closely the interests of such Eligible
Individuals with those of the Company's stockholders.

        2. Scope and Duration of the Stock Incentive Plan. Under the Stock
Incentive Plan, options ("Options") to purchase shares of common stock, par
value $.01 per share ("Common Stock"), may be granted to Eligible Individuals.
Options granted to employees (including officers and directors who are
employees) of the Company or a subsidiary corporation thereof, may, at the time
of grant, be designated by the Company's Board of Directors either as incentive
stock options ("ISOs"), with the attendant tax benefits as provided for under
Sections 421 and 422 of the Internal Revenue Code of 1986, as amended (the
"Code") or as nonqualified stock options. Stock appreciation rights (the
"Rights") may be granted in association with Options. Shares of Common Stock
subject to restrictions and granted pursuant to Paragraph 7 of the Stock
Incentive Plan ("Restricted Stock") may also be granted to Eligible Individuals
hereunder. The grant of any of an Option, a Right and/or Restricted Stock is
sometimes referred to herein as an "Award." The aggregate number of shares of
Common Stock reserved for grant from time to time under the Stock Incentive Plan
is 18,500,000 shares of Common Stock, which shares of Common Stock may be
authorized but unissued shares of Common Stock or shares of Common Stock, which
shall have been or which may be reacquired by the Company, as the Board of
Directors of the Company shall from time to time determine. Restricted Stock
issued pursuant to the Stock Incentive Plan, even while subject to restrictions,
will be counted against the maximum number of shares issuable hereunder. Such
aggregate numbers shall be subject to adjustment as provided in Paragraph 11. If
an Option shall expire or terminate for any reason without having been exercised
in full or surrendered in full in connection with the exercise of a Right, the
shares of Common Stock represented by the portion of the Option not so exercised
or surrendered shall (unless the Stock Incentive Plan shall have been
terminated) become available for other Awards of Options under the Stock
Incentive Plan, except that up to 2,000,000 shares of Common Stock represented
by Options granted from and after May 19, 2004 which are not so exercised or
surrendered shall (unless the Stock Incentive Plan shall have been terminated)
become available for other Awards of either Options or Restricted Stock under
the Stock Incentive 

--------------------------------------------------------------------------------

Plan. If Restricted Stock is forfeited for any reason, the forfeited shares of
Restricted Stock shall (unless the Stock Incentive Plan shall have been
terminated) become available for other Awards of Restricted Stock or Options
under the Stock Incentive Plan. Subject to Paragraph 14, no Option, Right or
Restricted Stock shall be granted under the Stock Incentive Plan after May 19,
2009.

        3. Administration of the Stock Incentive Plan.  

        (a) This Stock Incentive Plan will be administered by the Board of
Directors of the Company (the "Board of Directors"). The Board of Directors, in
its discretion, may designate a Compensation Committee (the "Compensation
Committee" or "Committee") composed of at least two members of the Board of
Directors to administer this Stock Incentive Plan. Members of the Compensation
Committee shall meet such qualifications as the Board of Directors may
determine; provided, however, that each member shall qualify as a "Non-Employee
Director" under Section 16 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and as an "Outside Director" as defined in Code Section
162(m) and any regulations promulgated thereunder. The Board, in its discretion,
may also designate a CEO Committee (the "CEO Committee"), composed of the
director of the Company who is serving as the Company's chief executive officer.

        (b) The Board of Directors or the Committee (hereinafter, the terms
"Compensation Committee" or "Committee", shall mean the Board of Directors
whenever no such Compensation Committee has been designated), shall have
authority in its discretion, subject to and not inconsistent with the express
provisions of this Stock Incentive Plan, to direct the grant of Awards; to
determine the purchase price of the Common Stock covered by each Award; the
Eligible Individuals to whom, and the time or times at which, Awards shall be
granted and subject to the maximum set forth in Paragraph 4 hereof, the number
of shares of Common Stock to be covered by each Award; to designate Options as
ISOs; to direct the grant of Rights in connection with any Option; to interpret
the Stock Incentive Plan; to determine the time or times at which Options may be
exercised; to determine the terms and conditions of the restrictions relating to
the Restricted Stock (which restrictions may vary among Awards as the Committee
shall deem appropriate); to prescribe, amend and rescind rules and regulations
relating to the Stock Incentive Plan, including, without limitation, such rules
and regulations as it shall deem advisable, so that transactions involving
Awards may qualify for exemption under such rules and regulations as the
Securities and Exchange Commission may promulgate from time to time exempting
transactions from Section 16(b) of the Securities and Exchange Act of 1934 (the
"Exchange Act"); to determine the terms and provisions of and to cause the
Company to enter into agreements with Eligible Individuals in connection with
Awards granted under the Stock Incentive Plan (the "Agreements"), which
Agreements may vary from one another as the Committee shall deem appropriate;
and to make all other determinations it may deem necessary or advisable for the
administration of the Stock Incentive Plan. Notwithstanding the foregoing,
except as provided in Section 11, the Committee shall not have the authority to
reduce the exercise price of any outstanding Option, to offer to grant any new
Option in exchange for the cancellation of an outstanding Option with a higher
exercise price, to increase the maximum number of shares of Common Stock
reserved for issuance under the Stock Incentive Plan or to alter the classes of
persons constituting Eligible Individuals.

2

--------------------------------------------------------------------------------

        Members of the Committee shall serve at the pleasure of the Board of
Directors. The Committee shall have and may exercise all of the powers of the
Board of Directors under the Stock Incentive Plan, other than the power to
appoint a director to Committee membership. A majority of the Committee shall
constitute a quorum, and acts of a majority of the members present at any
meeting at which a quorum is present shall be deemed the acts of the Committee.
The Committee may also act by instrument signed by a majority of the members of
the Committee.

        Every action, decision, interpretation or determination by the Committee
with respect to the application or administration of this Stock Incentive Plan
shall be final and binding upon the Company and each person holding any Award
granted under this Stock Incentive Plan.

        (c) Subject to the express provisions of this Plan, the Committee shall
have the authority, in its discretion, to delegate to the CEO Committee the
authority to direct the grant of Awards to Eligible Individuals (as such term is
defined in the Plan), solely in connection with either the hiring or the
promotion of such Eligible Individuals by the Company or by any subsidiary of
the Company and, in connection with such Awards, to determine the purchase price
of the Common Stock covered by such Awards, the number of shares of Common Stock
to be covered by such Awards, to designate any such Awards of Options as ISOs,
to direct the grant of Rights in connection with any such Options, to determine
the time or times at which such Options may be exercised, and to determine the
terms and conditions of the restrictions relating to such Awards of Restricted
Stock; provided, however, that the CEO Committee shall have no authority to (i)
grant Awards to the chief executive officer of the Company or to any other
Eligible Individual who at the time of the Award is, or is reasonably expected
to become, subject to the provisions of Section 16 of the Exchange Act, pursuant
to Rule 16a-2 under the Exchange Act, (ii) during any calendar year, grant
Options to purchase more than 200,000 shares of Common Stock in the aggregate or
grant more than 75,000 shares of Restricted Stock in the aggregate, (iii) grant
to any Eligible Individual Awards of Options to purchase more than 25,000 shares
of Common Stock in the aggregate and/or Awards of more than 10,000 shares of
Restricted Stock in the aggregate or (iv) grant Awards that are inconsistent
with the express provisions of the Plan.

        4. Eligibility: Factors to be Considered in Granting Awards and
Designating ISOs.

            (a) Awards may be granted only to (i) key employees (including
officers and directors who are employees) of the Company or any subsidiary
corporation thereof on the date of grant (Options so granted may be designated
as ISOs), and (ii) directors or officers of the Company or a subsidiary
corporation thereof on the date of grant, without regard to whether they are
employees, and (iii) consultants or advisers to or agents or independent
representatives of the Company or a subsidiary thereof. In determining the
persons to whom Awards shall be granted and the number of shares of Common Stock
to be covered by each Award, the Committee, or, if applicable, the CEO
Committee, shall take into account the nature of the duties of the respective
persons, their present and potential contributions to the Company's (including
subsidiaries') successful operation and such other factors as the Board of
Directors in its discretion shall deem relevant. Subject to the provisions of
Paragraph 2 and clause (c) below, an Eligible Individual may receive Awards on
more than one occasion under the Stock Incentive Plan. No person shall be
eligible for an Award if he shall have filed with the Secretary of the Company
an instrument waiving such eligibility; provided that any 

3

--------------------------------------------------------------------------------

such waiver may be revoked by filing with the Secretary of the Company an
instrument of revocation, which revocation will be effective upon such filing.

            (b) In the case of each ISO granted to an employee, the aggregate
fair market value (determined at the time the ISO is granted) of the Common
Stock with respect to which the ISO is exercisable for the first time by such
employee during any calendar year (under all plans of the Company and any
subsidiary corporation thereof) may not exceed $100,000.

            (c) In no event shall any Eligible Individual be granted Options to
purchase more than 3,000,000 shares of Common Stock or shares of Restricted
Stock as Performance-Based Awards (as defined in paragraph 12) in excess of
1,500,000 over the ten-year term of this Stock Incentive Plan.

        5. Awards of Options.

>         (a) Options.
> 
>         (i) The purchase price per share of the Common Stock covered by each
> Option shall be established by the Committee, or, if applicable, the CEO
> Committee, but in no event shall it be less than the fair market value of a
> share of the Common Stock on the date the Option is granted; provided,
> however, that if an Option is granted prior to May 19, 2004 to a director of
> the Company for services solely as a director, and such grant is approved by
> the Board of Directors, the purchase price may be less than such fair market
> value. If, at the time an Option is granted, the Common Stock is publicly
> traded, such fair market value shall be the closing price (or the mean of the
> latest bid and asked prices) of a share of Common Stock on such date as
> reported in The Wall Street Journal (or a publication or reporting service
> deemed equivalent to The Wall Street Journal for such purpose by the Board of
> Directors) for any national securities exchange or other securities market
> which at the time is included in the stock price quotations of such
> publication. In the event that the Committee shall determine such stock price
> quotation is not representative of fair market value by reason of the lack of
> a significant number of recent transactions or otherwise, the Committee may
> determine fair market value in such a manner as it shall deem appropriate
> under the circumstances. If, at the time an Option is granted, the Common
> Stock is not publicly traded, the Committee shall make a good faith attempt to
> determine such fair market value.
> 
>         (ii) In the case of an employee who at the time an ISO is granted owns
> stock possessing more than 10% of the total combined voting power of all
> classes of the stock of the employer corporation or of its parent or a
> subsidiary corporation thereof (a "10% Holder"), the purchase price of the
> Common Stock covered by any ISO shall in no event be less than 110% of the
> fair market value of the Common Stock at the time the ISO is granted.

        (b) Term of Options. The term of each Option shall be fixed by the
Committee, or, if applicable, the CEO Committee, but in no event shall it be
exercisable more than 10 years from the date of grant in the case of Options
granted prior to May 28, 2003, or more than seven years from the

4

--------------------------------------------------------------------------------

date of grant in the case of Options granted from and after May 28, 2003, in
each case, subject to earlier termination as provided in Paragraphs 9 and 10. An
ISO granted to a 10% Holder shall not be exercisable more than five years from
the date of grant.

>         (c) Exercise of Options.
> 
>         (i) Subject to the provisions of the Stock Incentive Plan, an Option
> granted to an employee under the Stock Incentive Plan shall become fully
> exercisable at such time or times as the Committee or, if applicable, the CEO
> Committee, in its sole discretion shall determine at the time of the granting
> of the Option or thereafter, except that in no event shall any such Option be
> exercisable later than 10 years after its grant in the case of Options granted
> prior to May 28, 2003, or more than seven years from the date of grant in the
> case of Options granted from and after May 28, 2003.
> 
>         (ii) An Option may be exercised as to any or all full shares of Common
> Stock as to which the Option is then exercisable.
> 
>         (iii) The purchase price of the shares of Common Stock as to which an
> Option is exercised shall be paid in full in cash at the time of exercise;
> provided, that the purchase price may be paid (i) in whole or in part, by
> surrender or delivery to the Company of previously-owned securities of the
> Company already beneficially owned by the Optionee for at least six months and
> having a fair market value on the date of the exercise equal to the portion of
> the purchase price being so paid, or (ii) in cash by a broker-dealer
> acceptable to the Company to whom the Optionee has submitted an irrevocable
> notice of exercise. Fair market value shall be determined as provided in
> Paragraph 5 for the determination of such value on the date of the grant. In
> addition, the holder shall, upon notification of the amount due and prior to
> or concurrently with delivery to the holder of a certificate representing such
> shares of Common Stock, pay promptly any amount necessary to satisfy
> applicable Federal, state or local tax requirements.
> 
>         (iv) Except as provided in Paragraphs 9 and 10, no Option may be
> exercised unless the original grantee thereof is then an Eligible Individual.
> 
>         (v) The Option holder shall have the rights of a stockholder with
> respect to shares of Common Stock covered by an Option only upon becoming the
> holder of record of such shares of Common Stock.
> 
>         (vi) Notwithstanding any other provision of this Stock Incentive Plan,
> the Company shall not be required to issue or deliver any share of stock upon
> the exercise of an Option prior to the admission of such share to listing on
> any stock exchange or automated quotation system on which the Company's Common
> Stock may then be listed.

        6. Awards and Exercise of Rights.

5

--------------------------------------------------------------------------------

        (a) A Right may be awarded by the Committee, or, if applicable, the CEO
Committee, in association with any Option either at the time such Option is
granted or at any time prior to the exercise, termination or expiration of such
Option. Each such Right shall be subject to the same terms and conditions as the
related Option and shall be exercisable only to the extent such Option is
exercisable, and the Right Value, as hereinafter defined, is a positive amount.

        (b) A Right shall entitle the holder to surrender to the Company
unexercised the related Option (or any portion or portions thereof which the
holder from time to time shall determine to surrender for this purpose) and to
receive in exchange therefor, subject to the provisions of the Stock Incentive
Plan and such rules and regulations as from time to time may be established by
the Committee, a payment having an aggregate value equal to the product of (A)
the "Right Value" of one share of Common Stock, as hereinafter defined, and (B)
the number of shares of Common Stock called for by the Option, or portion
thereof, which is surrendered. For purposes of the Stock Incentive Plan, the
Right Value of one share of Common Stock shall be the excess of: (i) the fair
market value of one share of Common Stock on the date on which the Right is
exercised, over (ii) the purchase price per share of the Common Stock covered by
the surrendered Option. The date on which the Committee shall receive notice
from the holder of the exercise of a Right shall be considered the date on which
the Right is exercised.

        Upon exercise of a Right, a holder shall indicate to the Committee what
portion of the payment he desires to receive in cash and what portion in shares
of Common Stock of the Company; provided, that the Board of Directors shall have
sole discretion to determine in any case or cases that payment will be made in
the form of all cash, all shares of Common Stock, or any combination thereof. If
the holder is to receive a portion of such payment in shares of Common Stock,
the number of shares of Common Stock shall be determined by dividing the amount
of such portion by the fair market value of one share of Common Stock on the
date on which the Right is exercised. The number of shares of Common Stock which
may be received pursuant to the exercise of a Right may not exceed the number of
shares of Common Stock covered by the related Option, or portion thereof, which
is surrendered. No fractional shares of Common Stock will be issued, but instead
cash will be paid for any such fractional share of Common Stock.

        No payment will be required from the holder upon exercise of a Right,
except that the holder shall, upon notification of the amount due and prior to
or concurrently with delivery to the holder of cash or a certificate
representing shares of Common Stock, pay promptly any amount necessary to
satisfy applicable Federal, state or local tax requirements, and the Company
shall have the right to deduct from any payment any taxes required by law to be
withheld by the Company with respect to such payment.

        (c) The fair market value of one share of Common Stock for the date on
which a Right is exercised shall be determined as provided in Paragraph 5 for
the determination of such value on the date of grant.

        (d) Upon exercise of a Right, the number of shares of Common Stock
subject to exercise under the related Option shall automatically be reduced by
the number of shares of Common Stock represented by the Option, or portion
thereof, which is surrendered. Shares of Common Stock subject to Options, or
portions thereof, which are surrendered in connection with the exercise 

6

--------------------------------------------------------------------------------

of Rights shall not be available for subsequent Option or Restricted Stock
grants under the Stock Incentive Plan.

        (e) Whether payments upon exercise of Rights are made in cash, shares of
Common Stock or a combination thereof, the Committee shall have the sole
discretion as to the timing of the payments, including whether payment shall be
made in a lump sum or installments, but payments may not be deferred beyond the
first business day of the twenty-fifth calendar month next following the month
of exercise of a Right. Deferred payments may bear interest at a rate determined
by the Committee, provided that such rate of interest shall not be less than the
lowest rate which avoids imputation of interest at a higher rate under the Code.
The Board of Directors may make such further provisions and adopt such rules and
regulations as it shall deem appropriate, not inconsistent with the Stock
Incentive Plan, related to the timing of the exercise of a Right and the
determination of the form and timing of payment to the holder upon such
exercise.

        7. Awards of Restricted Stock. The Committee, or, if applicable, the CEO
Committee, may authorize the issuance or transfer of shares of Restricted Stock
to Eligible Individuals either alone or in addition to other Awards under the
Stock Incentive Plan. The terms and conditions of the vesting of an Award of
Restricted Stock shall be set forth in the Agreement with the recipient thereof,
except that Awards of Restricted Stock that will fully vest in fewer than three
years from the date of grant may not exceed 5% of the total number of shares of
Common Stock reserved for issuance under the Stock Incentive Plan. The
Committee, or, if applicable, the CEO Committee, may condition the grant of
Restricted Stock upon the attainment of specified performance goals pursuant to
Paragraph 12 hereof or such other factors as the Committee, or, if applicable,
the CEO Committee, may determine, in its sole discretion. Awards of Restricted
Stock shall also be subject to the following provisions:

        (a) The Restricted Stock may be issued at a purchase price less than the
fair market value thereof or for no consideration, as determined by the
Committee, or, if applicable, the CEO Committee.

        (b) Restricted Stock may be subject to: (i) restrictions on the sale or
other disposition thereof, (ii) rights of repurchase or first refusal, and (iii)
such other restrictions, conditions and terms as the Committee, or, if
applicable, the CEO Committee, deems appropriate.

        (c) Each Award of Restricted Stock will constitute an immediate transfer
of ownership of such shares, entitling the recipient to dividend, voting and
other ownership rights. The holder of Restricted Stock shall not be required to
return any dividends received thereon to the Company in the event of the
forfeiture of such shares.

        (d) The Committee shall determine whether shares of Restricted Stock are
to be held in escrow by the Company or by an escrow agent appointed by the
Committee, or if such shares are to be delivered to the recipient of the Award
with an appropriate legend referring to the terms, conditions and restrictions
applicable to the Award, in substantially the following form:

> > "The sale, transfer, alienation, attachment, assignment, pledge or
> > encumbrance of the shares of stock represented hereby are subject to the 

7

--------------------------------------------------------------------------------

> > terms and conditions (including forfeiture) of the Jones Apparel Group, Inc.
> > 1999 Stock Incentive Plan and an Agreement entered into by the registered
> > owner and the Company dated __________. Copies of such Plan and Agreement
> > are on file at the offices of the Company. Any attempt to dispose of these
> > shares in contravention of the applicable restrictions, including by way of
> > sale, assignment, transfer, pledge, hypothecation or otherwise, shall be
> > null and void and without effect."

If and when all restrictions on such shares have lapsed without a prior
forfeiture of the shares, such legend shall be removed from the certificate
representing the shares.

        8. Nontransferability of Awards. No Award granted under the Stock
Incentive Plan shall be transferable, other than by will or by the laws of
descent and distribution, except that all or any portion of an Option (other
than Options which are ISOs) may be transferred to or for the benefit of (by
trust) the spouse or lineal descendants of a holder of such Option, subject to
such restrictions on transfer which may be imposed by federal and state
securities laws, and if prior thereto the transferee agrees to be bound by the
terms of the Stock Incentive Plan and the Options, as the case may be
("Permitted Transferee"). Options which are ISOs may be exercised, during the
lifetime of the holder, only by the holder, or by his guardian or legal
representative.

        9. Termination of Relationship to the Company.

        (a) In the event that any original grantee of an Option or Right shall
cease to be an Eligible Individual of the Company (or any subsidiary corporation
thereof), except as set forth in Paragraph 10, such Award may (subject to the
provisions of the Stock Incentive Plan) be exercised (to the extent that the
original grantee was entitled to exercise such Option or Right at the
termination of his employment or service as a director, officer, consultant,
adviser, agent or independent representative, as the case may be) at any time
within three months after such termination (or for such other period following
termination as the grantee and the Company may have agreed to in writing), but
not more than 10 years (five years in the case of a 10% Holder) after the date
on which such Award was granted or the expiration of the Award, if earlier.
Notwithstanding the foregoing, except as provided in Paragraph 10, if the
position of an original grantee shall be terminated by the Company or any
subsidiary thereof for cause or if the original grantee terminates his
employment or position voluntarily and without the written consent of the
Company or any subsidiary corporation thereof, as the case may be, the Options
or Rights granted to such person, whether held by such person or by a Permitted
Transferee shall, to the extent not theretofore exercised, forthwith terminate
immediately upon such termination. Subject to such exceptions as may be
determined by the Committee, in the event any original Restricted Stock grantee
shall cease to be an Eligible Individual of the Company (or any subsidiary
corporation thereof), except as set forth in Paragraph 10, all shares of
Restricted Stock remaining subject to applicable restrictions shall be forfeited
by the recipient and be immediately transferred to, and reacquired by, the
Company at no cost to the Company.

8

--------------------------------------------------------------------------------

        (b) Other than as provided in Paragraph 10(a), Awards granted under the
Stock Incentive Plan shall not be affected by any change of duties or position
so long as the holder remains an Eligible Individual.

        (c) Any Agreement may contain such provisions as the Committee shall
approve with reference to the determination of the date employment terminates or
the date other positions or relationships terminate for purposes of the Stock
Incentive Plan and the effect of leaves of absence, which provisions may vary
from one another.

        (d) Nothing in the Stock Incentive Plan or in any Award pursuant to the
Stock Incentive Plan shall confer upon any Eligible Individual or other person
any right to continue in the employ of the Company or any subsidiary corporation
thereof (or the right to be retained by, or have any continued relationship
with, the Company or any subsidiary corporation thereof), or affect the right of
the Company or any such subsidiary corporation thereof, as the case may be, to
terminate his employment, retention or relationship at any time. The grant of
any Award pursuant to the Stock Incentive Plan shall be entirely in the
discretion of the Committee, or, if applicable, the CEO Committee, and nothing
in the Stock Incentive Plan shall be construed to confer on any Eligible
Individual any right to receive any Award under the Stock Incentive Plan.

        10. Death, Disability or Retirement.

        (a) If a person to whom an Award has been granted under the Stock
Incentive Plan shall (i) die (and the conditions in sub-paragraph (b) below are
met), or (ii) become permanently and totally disabled or enter retirement (as
such terms are defined below) while serving as an Eligible Individual, then the
following provisions shall apply: (A) in the case of an Option or Stock
Appreciation Right, the Award shall become immediately fully exercisable and the
period for exercise provided in Paragraph 9 shall be extended to (i) one year
after the date of death of the original grantee, or (ii) in the case of the
permanent and total disability of the original grantee, to one year after the
date of permanent and total disability of the original grantee, or (iii) three
years in the case of a retirement (as defined below), but, in any case, not more
than 10 years (five years in the case of a 10% Holder) after the date such Award
was granted, or the expiration of the Award, if earlier, as shall be prescribed
in the original grantee's Award Agreement, and (B) in the case of Restricted
Stock, the period of restrictions applicable to all unvested shares shall
terminate on the date of termination of employment by reason of retirement,
disability or death. An Award may be exercised as set forth herein in the event
of the original grantee's death, by a Permitted Transferee or the person or
persons to whom the holder's rights under the Award pass by will or applicable
law, or if no such person has the right, by his executors or administrators; or
in the event of the original grantee's permanent and total disability, by the
holder or his guardian.

        (b) In the case of death of a person to whom an Award was originally
granted, the provisions of subparagraph (a) apply if such person dies (i) while
in the employ of the Company or a subsidiary corporation thereof or while
serving as an Eligible Individual of the Company or a subsidiary corporation
thereof or (ii) within three months after the termination of such position
other 

9

--------------------------------------------------------------------------------

than termination for cause, or voluntarily on the original grantee's part and
without the consent of the Company or a subsidiary corporation thereof, or (iii)
within three years following his retirement.

        (c) The term "permanent and total disability" as used above shall have
the meaning set forth in Section 22(e)(3) of the Code.

        (d) The term "retirement" as used above shall mean voluntary termination
of employment with the Company or a subsidiary corporation thereof by the
Eligible Individual after attaining age 55 with at least 10 years of service
with the approval of the Company or, if the individual has not attained age 55
and/or has less than 10 years of service, the Company determines that
circumstances exist that warrant the granting of retirement status.

        11. Adjustments upon Changes in Capitalization. Notwithstanding any
other provision of the Stock Incentive Plan, in the event of changes in the
outstanding Common Stock of the Company by reason of stock dividends, stock
splits, reverse stock splits, recapitalizations, mergers, consolidations,
combinations or exchanges of shares, spin-offs, reorganizations, liquidations
and the like, the Committee may appropriately adjust the aggregate number and
class of shares of Common Stock as to which Awards may be granted under the
Stock Incentive Plan, the maximum number and class of shares that may be awarded
to any Eligible Individual, the number and class of shares subject to
outstanding Awards, and the Option or Restricted Stock price per share. In the
event of (i) the dissolution or liquidation of the Company, or (ii) the
disposition by the Company of substantially all of the assets or stock of a
subsidiary of which the original grantee is then an employee, officer or
director, consultant, adviser, agent or independent representative or if (iii) a
"change in control" (as hereinafter defined) of the Company has occurred or is
about to occur, then, if the Committee shall so determine: (A) with respect to
Options, each Option under the Stock Incentive Plan, if such event shall occur
with respect to the Company, or each Option granted to an employee, officer,
director, consultant, adviser, agent or independent representative of a
subsidiary respecting which such event shall occur, shall (x) become immediately
and fully exercisable or (y) terminate simultaneously with the happening of such
event, and the Company shall pay the Optionee in lieu thereof an amount equal to
(a) the excess of the fair market value over the exercise price of one share on
the date on which such event occurs, multiplied by (b) the number of shares
subject to the Option, without regard to whether the Option is then otherwise
exercisable, and (B) with respect to Restricted Stock, any Restricted Stock not
forfeited prior to the change in control shall become immediately and fully
vested, and the Committee shall have sole discretion to waive automatic
forfeitures, if any, arising from the change in control.

        12. Performance-Based Awards. Certain Awards of Restricted Stock granted
under the Stock Incentive Plan may be granted, in the sole discretion of the
Committee, in a manner constituting "qualified performance-based compensation"
within the meaning of Section 162(m) of the Code. Such Awards (the
"Performance-Based Awards") shall be based upon one or more of the following
factors: stock price, earnings per share, net earnings, operating earnings,
return on assets, shareholder return, return on equity, growth in assets, sales,
cash flow, market share, relative performance to a group of companies comparable
to the Company, and strategic business criteria consisting of one or more
objectives based on the Company's meeting specified goals relating to revenue,
market 

10

--------------------------------------------------------------------------------

penetration, business expansion, costs or acquisitions or divestitures. With
respect to Performance-Based Awards, (i) the Committee shall establish in
writing the objective performance-based goals applicable to a given fiscal
period no later than 90 days after the commencement of such fiscal period (but
in no event after 25% of such period has elapsed) and (ii) no Performance-Based
Awards shall be payable to any recipient for a given fiscal period until the
Committee certifies in writing that the objective performance goals (and any
other material terms) applicable to such period have been satisfied.

        13. Effectiveness of the Stock Incentive Plan. Awards may be granted
under the Stock Incentive Plan, subject to its authorization and adoption by
stockholders of the Company, at any time or from time to time after its adoption
by the Committee, but the amendment and restatement of the Stock Incentive Plan
shall not be effective unless it shall have been authorized and adopted by a
majority of the votes properly cast thereon at a meeting of stockholders of the
Company duly called and held after the date of adoption of the amended and
restated Stock Incentive Plan by the Board of Directors. If so adopted, the
amended and restated Stock Incentive Plan shall become effective as of the date
of its adoption by the Board of Directors. The exercise of Options shall also be
expressly subject to the condition that at the time of exercise a registration
statement under the Securities Act of 1933, as amended (the "Act") shall be
effective, or other provisions satisfactory to the Committee shall have been
made to ensure that such exercise will not result in a violation of such Act,
and such other qualification under any state or Federal law, rule or regulation
as the Company shall determine to be necessary or advisable shall have been
effected. If the shares of Common Stock issuable upon exercise of an Option or
if shares of Restricted Stock are not registered under such Act, and if the
Committee shall deem it advisable, the recipient may be required to represent
and agree in writing (i) that any shares of Common Stock acquired pursuant to
the Stock Incentive Plan will not be sold except pursuant to an effective
registration statement under such Act or an exemption from the registration
provisions of the Act and (ii) that such recipient will be acquiring such shares
of Common Stock for his own account and not with a view to the distribution
thereof and (iii) that the holder accepts such restrictions on transfer of such
shares, including, without limitation, the affixing to any certificate
representing such shares of an appropriate legend restricting transfer as the
Company may reasonably impose.

        14. Termination and Amendment of the Stock Incentive Plan. The Board of
Directors of the Company may amend, modify or terminate the Stock Incentive Plan
at any time prior to the termination of the Stock Incentive Plan, except that no
amendment may be made without shareholder approval (i) if the Board of Directors
determines that such approval is necessary to comply with any tax or regulatory
requirement, including any approval requirement which is a prerequisite for
exemptive relief from Section 16 of the Exchange Act, for which or with which
the Board of Directors determines that it is desirable to qualify or comply, or
(ii) if such amendment grants the Committee the authority, except as provided
for in Section 11, to (a) reduce the exercise price of any outstanding Option,
(b) offer to grant any new Option in exchange for the cancellation of an
outstanding Option with a higher exercise price, (c) increase the maximum number
of shares of Common Stock reserved for issuance under the Stock Incentive Plan,
(d) alter the classes of persons constituting Eligible Individuals or (e) grant
Awards of Restricted Stock that will fully vest in fewer than three years from
the date of grant in excess of 5% of the total number of shares of Common 

11

--------------------------------------------------------------------------------

Stock reserved for issuance under the Stock Incentive Plan. No suspension,
termination, modification or amendment of the Stock Incentive Plan may, without
the express written consent of the Eligible Individual (or his Permitted
Transferee) to whom an Award shall theretofore have been granted, adversely
affect the rights of such Eligible Individual (or his Permitted Transferee)
under such Award.

        15. Financing for Investment in Stock of the Company. The Board of
Directors may cause the Company or any subsidiary to give or arrange for
financing, including direct loans, secured or unsecured, or guaranties of loans
by banks which loans may be secured in whole or in part by assets of the Company
or any subsidiary, to any Eligible Individual under the Stock Incentive Plan who
shall have been so employed or so served for a period of at least six months at
the end of the fiscal year ended immediately prior to arranging such financing;
but the Board of Directors may, in any specific case, authorize financing for an
Eligible Individual who shall not have served for such a period. Such financing
shall be for the purpose of providing funds for the purchase by the Eligible
Individual of shares of Common Stock pursuant to the exercise of an Option or an
Award of Restricted Stock and/or for payment of taxes incurred in connection
with such exercise or Award, and/or for the purpose of otherwise purchasing or
carrying a stock investment in the Company. The maximum amount of liability
incurred by the Company and its subsidiaries in connection with all such
financing outstanding shall be determined from time to time in the discretion of
the Board of Directors. Each loan shall bear interest at a rate not less than
that provided by the Code and other applicable law, rules, and regulations in
order to avoid the imputation of interest at a higher rate. Each recipient of
such financing shall be personally liable for the full amount of all financing
extended to him. Such financing shall be based upon the judgment of the Board of
Directors that such financing may reasonably be expected to benefit the Company,
and that such financing as may be granted shall be consistent with the
Certificate of Incorporation and By-Laws of the Company or such subsidiary, and
applicable laws. If any such financing is authorized by the Board of Directors,
such financing shall be administered by the Board of Directors.

        16. Severability. In the event that any one or more provisions of the
Stock Incentive Plan or any Agreement, or any action taken pursuant to the Stock
Incentive Plan or such Agreement, should, for any reason, be unenforceable or
invalid in any respect under the laws of the United States, any state of the
United States or any other government, such unenforceability or invalidity shall
not affect any other provision of the Stock Incentive Plan or of such or any
other Agreement, but in such particular jurisdiction and instance the Stock
Incentive Plan and the affected Agreement shall be construed as if such
unenforceable or invalid provision had not been contained therein or if the
action in question had not been taken thereunder.

        17. Applicable Law. The Stock Incentive Plan shall be governed and
interpreted, construed and applied in accordance with the laws of the State of
Pennsylvania.

        18. Withholding. A holder shall, upon notification of the amount due and
prior to or concurrently with delivery to such holder of a certificate
representing such shares of Common Stock, pay promptly any amount necessary to
satisfy applicable Federal, state, local or other tax requirements. 

12

--------------------------------------------------------------------------------

        19. Miscellaneous.

            (a) The terms "parent," "subsidiary" and "subsidiary corporation"
shall have the meanings set forth in Sections 424(e) and (f) of the Code,
respectively.

            (b) The term "terminated for cause" shall mean termination by the
Company (or a subsidiary thereof) of the employment of or other relationship
with, the original grantee by reason of the grantee's (i) willful refusal to
perform his obligations to the Company (or a subsidiary thereof), (ii) willful
misconduct, contrary to the interests of the Company (or a subsidiary thereof),
or (iii) commission of a serious criminal act, whether denominated a felony,
misdemeanor or otherwise. In the event of any dispute regarding whether a
termination for cause has occurred, the Board of Directors may by resolution
resolve such dispute, and such resolution shall be final and conclusive on all
parties.

            (c) The term "change in control" shall mean an event or series of
events that results in (i) a person, partnership, joint venture, corporation or
other entity, or two or more of any of the foregoing acting as a "person" within
the meaning of Sections 13(d)(3) of the Exchange Act, other than the Company, a
majority-owned subsidiary of the Company or an employee benefit plan of the
Company or such subsidiary (or such plan's related trust), become(s) the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of 20% or
more of the then outstanding voting stock of the Company; (ii) during any period
of two consecutive years, individuals who at the beginning of such period
constitute the Company's Board of Directors (together with any new director
whose election by the Company's Board or whose nomination for election by the
Company's shareholders, was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office; (iii) all or substantially all of the business of the Company is
disposed of pursuant to a merger, consolidation or other transaction in which
the Company is not the surviving corporation or the Company combines with
another company and is the surviving corporation (unless the shareholders of the
Company immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than 50% of the
aggregate voting stock or other ownership interests of (x) the entity or
entities, if any, that succeed to the business of the Company or (y) the
combined company).

13